Citation Nr: 1328818	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.  

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.  

4.  Entitlement to an initial, compensable evaluation for erectile dysfunction associated with diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968.  The record reflects service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a June 2005 statement, the Veteran noted that he has received treatment for coronary artery disease, which he claimed was due to in-service exposure to herbicides.  However, this issue has not been developed or adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is REFERRED to the AOJ for appropriate actions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that the Veteran's claims must be remanded so that the Board may ensure that the Veteran receives due process and that VA fulfills its duty to assist the Veteran in substantiating his claims.  

The Veteran was most recently provided a VA examination in connection with his diabetes mellitus, type II, and erectile dysfunction claims in December 2006; more than six years ago.  Review of the Veteran's VA outpatient treatment records reflect that he continues to undergo outpatient treatment for these disabilities, and the Veteran has stated that the symptomatology associated with such has increased since the December 2006 VA examination.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2012); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  

In light of above, the Veteran's claims for increased initial evaluations for diabetes mellitus, type II, and erectile dysfunction must be remanded so that the Veteran may be provided with a contemporaneous VA examination which reports the current severity and manifestations of these disabilities.  

Also, the Board observes that the Veteran has not been provided a VA examination in connection with his claim to establish service connection for squamous cell carcinoma of the right tonsil.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court held that VA is obliged to provide a medical examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  Id; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The evidence reflects that the Veteran has been diagnosed with squamous cell carcinoma of the right tonsil.  Further, although the Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology congruent with this disability, as noted above, the Veteran served in the Republic of Vietnam, and thus, exposure to herbicides is presumed.  Moreover, the Veteran has consistently contended that his squamous cell carcinoma of the right tonsil is the result of his in-service exposure to herbicides.  
Although squamous cell carcinoma of the right tonsil is not a disability for which service connection may be presumed as secondary to herbicide exposure, regulations provide and the Court has held that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

In light of above, the Board concludes that the Veteran must be provided an examination in order for VA to fulfill its duty to assist the Veteran in substantiating his claim to establish service connection for squamous cell carcinoma of the right tonsil.  38 C.F.R. § 3.159(c) (4).  

In February 2009, the Veteran filed a claim to establish service connection for hypertension, claimed as secondary to diabetes mellitus, type II.  This claim was denied by the RO in the September 2009 rating decision.  The Veteran expressed disagreement with this determination in April 2010.  Although an RO employee noted the Veteran's disagreement with the denial of this claim in a January 2013 deferred rating decision, he has not provided a statement of the case (SOC) with regard to this issue.  

The filing of a notice of disagreement places a claim in appellate status.  38 C.F.R. §§ 19.9 (2012).  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2012); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of remanding this issue is to give the RO/AMC an opportunity to cure this defect.  Thereafter, the claim should be returned to the Board only if the veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As these claims must be remanded for other matters, the Board concludes that updated VA treatment records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records from the VA Medical Center in St. Louis, Missouri and all associated outpatient clinics and hospitals, dated from January 22, 2010, to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for an examination to determine the current severity and manifestations of his service-connected diabetes mellitus, type II.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail in conjunction with VA rating criteria.  Any indicated diagnostic tests and studies must be accomplished.  

3.  Schedule the Veteran for an examination to determine the current severity and manifestations of his erectile dysfunction.  The claims file must be provided to an reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail in conjunction with VA rating criteria.  Any indicated diagnosis tests and studies must be accomplished.

4.  Schedule the Veteran for an examination to determine the nature and etiology of his squamous cell carcinoma of the right tonsil.  A copy of the claims file must be made available to and reviewed by the examiner.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's squamous cell carcinoma of the right tonsil is related to his military service, to include his presumed exposure to herbicides.  Any stated opinion should be supported by a complete rationale. 

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  Provide the Veteran and his representative a statement of the case (SOC) addressing the issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, or, in the alternative, as due to exposure to herbicides.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.

7.  Thereafter, readjudicate the issues on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


